Citation Nr: 0405980	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  02-15 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the request for a waiver of overpayment of improved 
disability pension benefits, in the amount of $23,776.00, was 
timely filed.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran-appellant had active military service from 
December 1953 to December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 decision of the 
Committee on Waivers and Compromises (Committee or COWC) of 
the Department of Veterans Affairs (VA) Debt Management 
Center (DMC), Fort Snelling, Minnesota.  

The COWC determined that the veteran had not filed a timely 
application for a waiver of his disability pension 
overpayment indebtedness.  The case was subsequently 
transferred to the Waco, Texas, Regional Office (RO) which 
issued a statement of the case in September 2002.  

On September 8, 2003, the veteran appeared before the 
undersigned at a Travel Board hearing conducted at the RO.  
The transcript of that hearing has been associated with the 
claims file, and the case is ready for appellate review.   


FINDINGS OF FACT

1.  By an April 27, 2000 letter, VA notified the appellant 
that he was charged with an overpayment of improved 
disability pension benefits in the amount of $23,776.00, and 
he was then told of his right to request waiver of the 
overpayment within 180 days.

2.  The appellant's request for waiver was not received by 
the VA until more than 180 days after notification of the 
overpayment.



CONCLUSION OF LAW

The appellant's request for waiver of recovery of the 
$23,776.00 improved disability pension overpayment was not 
timely filed and may not be considered.  38 U.S.C.A. 
§ 5302(a) (West 2002); 38 C.F.R. § 1.963(b) (2003); Sabonis 
v. Brown, 6 Vet. App. 426 (1994)..


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving waiver of 
indebtedness.  Barger v. Principi, 16 Vet. App. 132 (2002).  
Moreover, the law and not the evidence controls the outcome 
of this case.  As such no amount of additional development 
would produce evidence that could be useful to the appellant.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board notes further, that the appellant has not 
challenged the validity of the indebtedness; nor does there 
appear to be any reason to believe that the debt was 
improperly created.  As such, that question need not be 
examined further.  See Schaper v. Derwinski, 1 Vet. App. 430 
(1991).


Criteria

The applicable law states that a request for waiver of 
recovery of indebtedness shall only be considered if made 
within 180 days following the date of a notice of 
indebtedness by VA to the debtor.  The 180 day period may be 
extended if the individual requesting waiver demonstrates 
that as a result of error either by VA, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  

If the requester does substantiate that there was such a 
delay in the receipt of the notice of indebtedness, the 
Chairperson of the COWC shall direct that the 180 day period 
be computed from the date of the requester's actual receipt 
of the notice of indebtedness.  38 U.S.C.A. § 5302(a); 38 
C.F.R. § 1.963(b).

Where, as in the present case, VA mails a notice, there is a 
presumption of the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271 (1994).


Factual Background

The veteran contends that he did not submit a request for a 
waiver of his pension debt within the 180 day time-limit 
because he did not understand the notification letter that 
advised him of the debt and his waiver rights.  Through 
written statements and testimony at the travel Board hearing, 
the veteran and his son explained that the veteran was not a 
high school graduate and has worked primarily as a ranch 
hand, hence he was not familiar with paper work.  The 
veteran's son stated that by the time that he became aware of 
the situation, it was too late to help his father.  They 
indicate that the veteran is unable to repay the pension 
overpayment debt and request that the Board apply some 
additional provisions of discretion, such as equitable 
relief, to provide the veteran with at least a partial 
waiver.  

The Board notes that the claims folder contains a signed 
written certification, from the management of the DMC of VA.  
This certification verifies that on April 27, 2000, VA 
dispatched the initial notice of indebtedness and the right 
to request waiver to the debtor.  The veteran was informed in 
the notice of an overpayment of VA improved pension benefits 
in the original principal amount of $23,776.00.  The 
information from DMC includes a printout of the screen from 
the Centralized Accounts Receivable Online System (CAROLS) 
that indicates the date of dispatch of the DMC's initial 
notice to the debtor, and a statement that explains the 
details of the screen printout.  

The information from DMC also includes a copy of the VA form 
letter, FL 4-413a, that was used to provide notice to the 
veteran of the disability pension overpayment debt, including 
his rights and obligations regarding that debt including his 
right to request a waiver.  In the form it is stated that the 
right to request a waiver only lasts 180 days.  These items 
are a part of the permanent record, in accordance with OF 
Bulletin 99.GC1.04 (May 14, 1999).  

The record discloses that on November 14, 2001, the VA DMC 
received a request for a waiver from the veteran.  

A November 16, 2001, decision of the Committee denied waiver 
of recovery of the $23,776.00 overpayment of improved 
disability pension benefits, on the basis that the claim for 
waiver was not timely filed. 


Analysis

The pertinent facts of this case have not been disputed.  In 
sum, the veteran was notified of the overpayment debt in 
April 2000.  The correspondence received by VA in November 
2001 is the first communication from the veteran that could 
be construed as a request for a waiver of recovery of 
overpayment.  The veteran's sole contention is that he did 
not understand the notice of indebtedness particularly with 
regard to his responsibility to timely request a waiver of 
the debt.  

Unfortunately, there is simply no legal basis for the Board 
to find that the request for a waiver was timely filed such 
that VA would be able to consider the veteran's request for a 
waiver.  The veteran's request for a waiver was well after 
the 180 day time limit for requesting waiver, and the 
evidence shows no basis for extending that time limit.  As 
the waiver request was not timely filed, the merits of waiver 
of recovery of the $23,776.00 overpayment of improved 
disability pension benefits may not be considered.  The Board 
is without discretion in this matter.  The law and not the 
evidence controls the outcome of this case, and as a matter 
of law, the claim must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $23,776 is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



